DETAILED ACTION
This office action is a response to an application filed on 10/07/2020, wherein claims 1-20 are pending and ready for an examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 was filed before the mailing date of the Non final action on 01/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0193483), hereinafter “Lee” in view of Caldwell (US 2019/0116172), and further in view of Glommen (US 8805946).


With respect to claim 1, Lee discloses a computer-implemented method comprising: 
accessing a cloud-based data management system that stores third-party data (¶0096, i.e. entity database 220 stores data that is specific to a particular third-party user or organization), the third-party data characterizing an interaction between an anonymous user device and a web server(¶0075, teaches third party organization interacts with content delivery system(i.e. web server) and one or more computing device user (i.e. user device))), and the third-party data being stored in association with a third-party user identifier (ID) of a plurality of third-party user IDs (¶0061, i.e. Each third-party user (i.e. third party user IDs  or organization (or simply “account”) is associated with a contract that specifies a number of seats for the account, ¶0096, teaches entity database 220 stores data that is specific to a particular third-party user or organization);
receiving entity-controlled executable code that, when executed, configures a server and a first-party profile database within an on-premises network or other infrastructure exclusively controlled by an entity (¶0048, i.e. a client-side application is installed and executes on a client device and is configured to communicate with entity management service 210 over a network, ¶0079, i.e. Users of the entity identification (i.e. first party profile data) system interact with the entity identification system through one or more computing devices operated by the users, ¶0151, i.e. Computer system 600 can send messages and receive data, including program code…a server (i.e. private pixel server) 630 might transmit a requested code for an application program through Internet 628, ISP 626, local network 622 and communication interface 618)  , and the server being configured to track interactions between a web server associated with the entity and user devices (¶0044, i.e. content delivery system (i.e. web server) includes user (i.e. user devices) interaction database to track different content items, ¶0110, content delivery (i.e. web server) tracks one or more actions performed by entities,  ¶0062.);

receiving an indication that a particular user device interacted with the web server associated with the entity (¶0044, i.e. content delivery system (i.e. web server) 120 determines whether a content item summary that exchange 124 delivers is selected by a user of a client device (i.e. particular device), ¶0079, i.e. Users of the entity identification system interact with the entity identification system through one or more computing devices operated by the users);
generating first-party data based on the interaction between the particular user device and the web server associated with the entity (¶0079, i.e. Users of the entity (i.e. first party data)  identification system interact with the entity identification system through one or more computing devices (i.e. particular user device) operated by the users, ¶0110, content delivery (i.e. web server) tracks one or more actions performed by entities), the first-party data characterizing the interaction between the particular user device and the web server associated with entity (¶0044, i.e. content delivery system (i.e. web server) 120 determines whether a content item summary that exchange 124 delivers is selected by a user of a client device (i.e. particular device), ¶0079, i.e. Users of the entity identification system interact with the entity identification system through one or more computing devices operated by the users); 

establishing a link between the first-party user ID associated with the first-party data and one or more third-party user IDs associated with at least a portion of the third-party data (¶0120, i.e. a user/organization (i.e. user as first party id and organization as third party id) indicated in an action record matches a user/organization being tracked by an organization user of entity identification system 200, two accounts are first matched the two accounts are linked. Two accounts are “linked” if the two accounts have the same account identifier or if there is a mapping between the two accounts, whether through a single identifier or multiple identifiers. For example, entity identification system 200 stores a mapping that maps account identifiers created/maintained by content delivery system 120 to account identifiers created/maintained by entity identification system 200).
However, Lee remain silent on a private pixel server and configuring each of the private pixel server, transmitting a communication corresponding to a request for third-party data associated with the first-party user ID, receiving the at least portion of the third-party data, storing, at the first-party profile database, the at least portion of the third-party data in association with the first-party user ID, the at least portion of the third-party data enriching the first-party data associated with the first-party user ID.

Caldwell discloses a private pixel server (¶0053, i.e. an aggregation module 104 may be embodied as hardware, software, or some combination of hardware and software. In one embodiment, 
Configuring each of the private pixel server (¶0058-¶0059, i.e. one or more network accessible computing systems such as one or more web servers hosting one or more web sites…the one or more backend servers (i.e. each of the private pixel server) 110);
transmitting a communication corresponding to a request for third-party data associated with the first-party user ID (¶0064, i.e. a third-party service provider 108 requesting access to at least a portion of a user's data downloaded and/or stored by an aggregation module 104, ¶0068, i.e. the multiple other third-party service providers 108 may each be clients of the backend server 110 and may have each requested aggregation of the same data for the same user from the user's account (i.e. first party user ID) with the same third-party service provider);
receiving the at least portion of the third-party data (¶0140, i.e. allowing the user to select which portions of data downloaded/aggregated from the third-party service provider 1);
storing, at the first-party profile database, the at least portion of the third-party data in association with the first-party user ID, the at least portion of the third-party data enriching the first-party data associated with the first-party user ID (¶0140, i.e. allowing the user to select which portions of data downloaded/aggregated from the third-party service provider 1 108 are stored and/or maintained in storage on the backend server 110 and/or on another hardware computing device 102, 110 (e.g., for access later by the user, for access by one or more of the third-party service providers A-N 108, or the like);
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system with the private pixel server as backend server of Caldwell, and  transmitting a communication corresponding to a request for third-party data associated with the first-

However, Lee in view of Caldwell remain silent on performing one or more analytic processes on the enriched first-party data, the one or more analytic processes being performed within the on-premises network.
Glommen discloses performing one or more analytic processes on the enriched first-party data, the one or more analytic processes being performed within the on-premises network (Col-25, II. 36-38, i.e. A content site 110 can integrate the services of a traditional web analytics system for the purpose of tracking its visitors (i.e. first party data) for behavioral analysis. Col-26, II. 2-4, i.e. visitors (i.e. first party data) may be provided a tracking identifier provided by the web analytics system).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s in view of Caldwell’s system with performing one or more analytic processes on the enriched first-party data of Glommen, in order to collect of aggregated data that may have been reformulated into alternate representational forms as a means for improved analytical performance (Glommen).

For claim 8, it is a system claim corresponding to the method of claim 1. Therefore claim 8 is rejected under the same ground as claim 1. 

For claim 15, it is a computer program product claim corresponding to the method of claim 1. Therefore claim 15 is rejected under the same ground as claim 1. 

With respect to claims 4, 11 and 18, Lee in view of Caldwell, and further in view of Glommen discloses the computer-implemented method of claim 1, wherein the on-premises network is not controlled by the cloud-based data management system (Caldwell, ¶0058, i.e. an enterprise intranet system is a on premise network which is not controlled by the cloud management system (i.e. one or more cloud or network service providers, see ¶0038) , ¶0062, i.e. other entity (i.e. on premises network) to aggregate the user's data).

Claims 2, 7, 9, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Glommen, and further in view of Tal et al. (US 10567479), hereinafter “Tal”. Tal cited in the applicant IDS filed 08/31/2021.

With respect to claims 2, 9 and 16, Lee in view of Caldwell, and further in view of Glommen discloses the computer-implemented method of claim 1, further comprising: 
providing an interface enabling a user associated with the entity to update the third-party data stored at the cloud-based data management system with the first-party data associated with the first-party user ID (Lee, ¶0077, i.e. a sales representative (or administrator) of the third-party organization, interacting with entity identification system 200, is presented with a user interface that allows the sales representative to create a content delivery campaign in content delivery system 120, ¶0106, i.e. the transaction management system 240 is updated to include the entity identifier and/or entity database 220 is updated to include a contact identifier that uniquely identifies the contact record);
the first-party data being transmitted using an application programming interface (API) configured to communicate with the cloud-based data management system (Glommen, Col-9, II. 60-65, 
updating or deleting the third-party data with the first-party data (Caldwell, ¶0091, teaches update or change a user's account (i.e. first party data) information with a third-party service provider 108 ), the updating being based at least in part on the established link between the first-party user ID and the one or more third-party user IDs (Lee, ¶0106, i.e. the transaction management system 240 is updated to include the entity identifier and/or entity database 220 is updated to include a contact identifier that uniquely identifies the contact record, ¶0120, i.e. a user/organization (i.e. user as first party id and organization as third party id) indicated in an action record matches a user/organization being tracked by an organization user of entity identification system 200, two accounts are first matched the two accounts are linked. Two accounts are “linked” if the two accounts have the same account identifier or if there is a mapping between the two accounts, whether through a single identifier or multiple identifiers. For example, entity identification system 200 stores a mapping that maps account identifiers created/maintained by content delivery system 120 to account identifiers created/maintained by entity identification system 200).

However, Lee in view of Caldwell, and further in view of Glommen remain silent on using the interface to transmit the first-party data to the cloud-based data management system.

Tal discloses using the interface to transmit the first-party data to the cloud-based data management system (Col-20, II. 56-57, i.e. Control device 315 may present a user interface, Col-3, II. 34-36, i.e. Links 150 may connect client system 130, social - networking system 160, and third -party system 170 to communication network 110 or to each other).



With respect to claims 7 and 14, Lee in view of Caldwell in view of Glommen, and further in view of Tal discloses the computer-implemented method of claim 2, 
wherein the interface further enables the user associated with the entity to perform the one or more analytic processes (Glommen, Col-6, II. 34-37, i.e. the visitor processing system 140 can provide one or more user interfaces that enable customization of collecting information about visitors to the content site 110. T Col-25, II. 36-38, i.e. A content site 110 can integrate the services of a traditional web analytics system for the purpose of tracking its visitors (i.e. first party data) for behavioral analysis. Col-26, II. 2-4, i.e. visitors (i.e. first party data) may be provided a tracking identifier provided by the web analytics system), wherein performing the one or more analytic processes comprises: 
retrieving the at least portion of the third-party data on-demand from the cloud-based data management system (Tal, Col-21, II. 46-48, i.e.  the system may develop analytic tools for connected third party devices); and 
establishing the link between the first-party user ID and the one or more third-party user IDs, thereby linking the first-party data to the at least portion of the third-party data (Lee, (¶0120, i.e. a user/organization (i.e. user as first party id and organization as third party id) indicated in an action record matches a user/organization being tracked by an organization user of entity identification system 200, two accounts are first matched the two accounts are linked. Two accounts are “linked” if the two accounts have the same account identifier or if there is a mapping between the two accounts, whether through a single identifier or multiple identifiers. For example, entity identification system 200 stores a .

Claims 3, 5-6, 10, 12-13, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Caldwell in view of Glommen in view of Tal, and further in view of Pead (US 2018/0144153).

With respect to claims 3, 10 and 17, Lee in view of Caldwell in view of Glommen, and further in view of Tal discloses the computer-implemented method of claim 2. Tal teaches the third-party system page shows the dialog with the permissions requested and asks the user to TOS the app), (7) Meanwhile, the device keeps pinging the third-party system server with the long code, asking if it has been authenticated (no more than once every five seconds, the code may expire in 10 minutes), see Col-31, II. 39-45. However, Lee in view of Caldwell in view of Glommen, and further in view of Tal remain silent on wherein the particular user device has provided consent for the first-party data to be transmitted to the cloud-based data management system.
Pead disclose wherein the particular user device has provided consent for the first-party data to be transmitted to the cloud-based data management system ( ¶0029, i.e. the digital verification system enables third-party providers the ability to request permission from a user to have the digital verification share a discrete portion of the user's information with the third-party provider… a third-

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s in view of Glommen’s system with the particular user device has provided consent for the first-party data to be transmitted to the cloud-based data management system of Pead, in order to have permission to share a discrete portion of the user's information with the third-party provider (Pead).

With respect to claims 5, 12 and 19, Lee in view of Caldwell in view of Glommen, and further in view of Tal discloses the computer-implemented method of claim 2, further comprising: 
monitoring communications that use the API (Glommen, Col-9, II. 60-65), the communications being exchanged between the on-premises network and the cloud-based data management system (Lee, ¶0033, i.e. content delivery exchange 124 is responsible for selecting a content delivery campaign in response to a request from a remote computing device by comparing (1) targeting data associated with the computing device and/or a user of the computing device with (2) targeting criteria of one or more content delivery campaigns. Multiple content delivery campaigns may be identified in response to the request as being relevant to the user of the computing device, see ¶0056, Tal, Col-6, II. 59-64, i.e. The connection information may also include user-defined connections between different users and content (both internal and external). A web server may be used for linking social-networking system 160 to one or more client (i.e. first party user) systems 130 or one or more third-party (i.e. third-party user IDs) system 170 via network 110, Col-43, II. 55-58), the monitoring identifying one or more instances in which third-party data was retrieved from the cloud-based data management system and stored at the first-party profile database (Lee, ¶0061, i.e. Each third-party user or organization (or simply “account”) is 

However, Lee in view of Caldwell in view of Glommen, and further in view of Tal remain silent on charging the entity for each instance of the one or more instances.

Pead discloses charging the entity for each instance of the one or more instances (¶0091, i.e. the user purchases the at least one product from the third-party provider by providing information that results in an electronic payment to the third-party provider in exchange for the at least one product.).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s in view of Caldwell’s in view of Silberstein’s in view of Glommen’s system with charging the entity for each instance of the one or more instances of Pead, in order to make a payment of fee to the entity associated with the network (Pead).

With respect to claims 6, 13 and 20, Lee in view of Caldwell in view of Glommen in view of Tal, and further in view of Pead discloses the computer-implemented method of claim 5, wherein the interface further enables the user associated with the entity to manage entity consent to a charge 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385. The examiner can normally be reached Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MAHMUD/               Examiner, Art Unit 2458                                                                                                                                                                                         
/KEVIN T BATES/               Supervisory Patent Examiner, Art Unit 2458